Title: The Comte de Vergennes to John Adams: A Translation, 13 February 1779
From: Vergennes, Charles Gravier, Comte de
To: Adams, John


      
       Sir
       Versailles 13th. Feby. 1779
      
      I have received the letter which you did me the honor of writing to me the 11th. instant and agreable to your desire I have not submitted its contents to the inspection of a Translator. I am no less hurt than yourself Sir at the Appeal which Mr. Silas Deane has made to the people of America. It does not belong to me to qualify this step. Your re­spective sovereigns must judge of the measure and decide the differences which have arisen between their Commissioners. The manner in which you have been treated here conjointly and separately, must have convinced you that if we even had been informed of your disputes we should have paid no regard to them, and the personal esteem which we have endeavoured to show each of the Commissioners is a proof that we have not adopted the prejudices with which they have endeavoured to inspire America the foundation of which is unknown to us; altho’ this disagreable discusion is strange to us, and it becomes us by all means to refrain from taking part therein, I shall nevertheless be delighted to see you sir, whatever day you fix will be agreable to me, I only request you to acquaint me beforehand with the time you shall choose. I have the honor to be with true regard Sir Yr. mo. he. & mo. ob Servt.
      
       (signed) De Vergennes
      
     